Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks after Final rejection filed 06/28/2022 is acknowledged.
	The rejection of claims 1-2, 4-18 under 35 U.S.C. 103(a) is withdrawn per reconsideration of data and Applicant’s persuasive remarks.
	Claim 3 is cancelled.
	Claims 1-2 and 4-18 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Stahnke et al. (US 2010/0086968) discloses a strain of Lactobacillus curvatus designated as DSM 18775. Said strain is used for preserving foods under refrigerated conditions. Said strain is a bacteriocin producing strain that is effective against Listeria monocytogenes. Stahnke et al. claims a strain of Lactobacillus curvatus that is obtained by mutation, variation or recombination of Lactobacillus curvatus DSM 18775. However, Stahnke et al. does not characterize such a mutant as having an extended lag-phase.
	The evidentiary ref. Fielding et al. (Int. J. Food Microbiol. 35: 259-265 (1997) investigates the effect of radiation on E. coli and Lactobacillus curvatus; concluding that sublethally stressed cells may operate repair mechanisms resulting in an extended lag phase. However, Fielding et al. does not disclose mutants of DSM 18775 strain. Nor does Fielding et al. disclose the duration of extended lag phase. There is no disclosure to indicate that the extended lag phase is permanent. 
	The presently claimed Lactobacillus curvatus mutant is a mutant of Lactobacillus curvatus DSM 18775. The claimed mutant has an extended lag phase of at least 24-48 hours at 30 C on MRS agar plates relative to the parent DSM 18775 strain. The presently claimed Lactobacillus curvatus mutants do not grow during the lag phase, but are nevertheless metabolically active and have an anti-Listeria effect that is about 64-fold higher compared to the parent strain (DSM 18775) when grown under the same conditions at 20 C. (Specification page 2, lines 28-31 and page 16, Table 1)
	Claims 1-2 and 4-18 are novel and non-obvious. Claims 1-2 and 4-18 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791